Citation Nr: 1734020	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-08 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD) with bile acid gastritis from December 6, 2010, to March 12, 2012.

3.  Entitlement to a disability evaluation in excess of 30 percent for GERD with bile acid gastritis and irritable bowel syndrome (IBS) from March 12, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 
ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from June 2004 to December 2010.  He served in Iraq and was awarded the Combat Action Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Salt Lake City, Utah, Regional Office (RO) which, in pertinent part, established service connection for GERD with bile acid gastritis; assigned a 10 percent evaluation for that disability; effectuated the award as of December 6, 2010; and denied service connection for left knee pain.  

In June 2013 the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record. 

This case was most recently remanded by the Board in May 2014 for additional evidentiary development.  It has since been returned to the Board for further appellate action.  As will be discussed further below, there was substantial compliance with the remand.

The Board has reframed the issues on appeal to reflect an October 2014 rating decision that granted service connection for IBS, effective March 12, 2012; the disability was determined to be a functional gastrointestinal disorder.  The IBS was combined with the Veteran's GERD and assigned a single rating of 30 percent pursuant to VA's Schedule for Rating Disabilities.  This did not satisfy the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the "Virtual VA" and Veterans Benefit Management System (VBMS) paperless claims processing systems.  The Board has reviewed these systems to ensure thorough analysis of the evidence of record. 


FINDINGS OF FACT

1.  A left knee disability has not been shown to be related to service or to a service-connected disability.

2.  From December 6, 2010, to March 12, 2012, the Veteran's service-connected GERD with bile acid gastritis was characterized by chronic abdominal pain, reflux, and bloating but was not manifested by dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

3.  Since March 12, 2012, the Veteran's GERD with bile acid gastritis and IBS has been characterized by pain, regurgitation, pyrosis (heartburn), accompanied by substernal or shoulder pain, hematemesis (vomiting of blood), diarrhea, abdominal distension, frequent episodes of bowel disturbances, and sleep disturbances but has not been manifested by material weight loss, melena, or moderate anemia; or other symptom combinations productive of severe impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).

2.  From December 6, 2010, to March 12, 2012, the criteria for an initial rating in excess of 10 percent for GERD with bile acid gastritis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.10, 4.114, Diagnostic Code 7346 (2016).

3.  Since March 12, 2012, the criteria for a rating in excess of 30 percent for GERD with bile acid gastritis and IBS have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.10, 4.114, Diagnostic Codes 7319, 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this matter in May 2014, specifically instructing the RO to request information as to all post-service treatment, associate with the record any outstanding VA treatment records, afford the Veteran VA examinations for his claimed left knee disability and service-connected GERD, issue a statement of the case for the issue of entitlement to service connection for IBS, and to readjudicate the claims.  Subsequently, in October 2014 correspondence the RO requested information as to the Veteran's post-service treatment, additional VA treatment records were added to the electronic record, service connection for IBS was granted in an October 2014 rating decision, the Veteran was afforded VA examinations in November 2014, and the claims were readjudicated in a September 2016 supplemental statement of the case.  Thus, there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA provided requisite notice to the Veteran pursuant to an August 2010 Pre-Discharge form.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Moreover, part of this appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  All identified and available service and post-service treatment records have been secured.

As outlined below, multiple VA examinations were conducted in connection with the Veteran's claims.  When taken together, review of these examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports taken together are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr, 21 Vet. App. 303, 312. 

There is no indication that the Veteran's gastrointestinal disability has worsened since the last related VA examination.  As such, the Board finds that there is no basis to obtain a more current examination in this case.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (noting that the mere passage of time not a basis for requiring of new examination).

The Board finds the duties to notify and assist have been met.

Analysis - Left Knee

The Veteran asserts that his claimed left knee disability is related to service, and alternatively, his left knee disability is secondary to service-connected right knee disability.  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection for the claimed disorder, there must be 
 (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection is available for a disease or disability that is proximately caused by a service connected disease or disability; and for the aggravation of a non-service connected disability by a service connected disease or disability.  38 C.F.R. § 3.310 (2016).

For chronic diseases listed in 38 C.F.R. § 3.309(a), which include arthritis, service connection will be presumed under 38 C.F.R. § 3.303(b) where there are either chronic symptoms shown in service or continuous symptoms since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Service connection also may be granted on a presumptive basis for certain chronic diseases, such as arthritis, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a) (3), 3.309(a).

In this case, VA treatment records show a diagnosis of mild pancompartmental degenerative joint disease (DJD) of the left knee.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, service treatment records show treatment for left knee pain in August 2007 with an assessment of left knee sprain.  The Veteran was also seen on other occasions for left knee pain.  Accordingly, Hickson element (2) is met.  

With respect to Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current left knee disability and service or his service-connected right knee disability, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In response to the Board's remand, the Veteran was afforded a VA examination in November 2014 in which the examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted the Veteran's treatment in service, that an MRI in May 2011 for the left knee was negative (showed no DJD or other condition), X-rays in September 2012 were negative for DJD of the left knee, and X-rays in November 2014 show mild pancompartmental DJD.  The examiner opined that the diagnosis of mild DJD could not be causally related to service as the MRI and X-rays were negative for this condition prior to November [2014]; the condition noted in  service was a strain, a muscle/ligament injury, and there were no symptoms or findings of strain to left knee noted on physical examination.  The examiner also opined that condition claimed was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The VA examiner stated that the physical examination for the bilateral knees was normal with normal, steady, stable gait noted; therefore the Veteran's left knee condition could not be causally related to or aggravated by the service-connected right knee condition.

In this case, as to the issue of the etiology of the Veteran's left knee disability, the Board finds that the November 2014 VA examination report to be the most probative evidence of record as it was based upon a review of the claims file, examination, and interview of the Veteran.  Significantly, the Veteran claimed the left knee disability resulted from service and/or his service-connected right knee disability.  Based upon the MRI and X-rays of record, and physical examination of the Veteran, the VA examiner opined that the left knee disability was not related to service.  Moreover, based upon physical examination of the Veteran, the examiner opined that the left knee disability could not be causally related to or aggravated by the service-connected right knee condition.

Accordingly, the Board concludes that the VA opinion carries significant weight.  No other competent opinion providing a positive nexus between service or the service-connected right knee disability and the Veteran's current left knee disability has been presented. 

The Board acknowledges that the Veteran and his spouse are competent to testify as to their beliefs that his left knee disability is related to service or his right knee disability.  However, there is nothing in the record to suggest that the Veteran or his spouse have the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his left knee disability.  See 38 C.F.R. § 3.159 (a)(1) (2015) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran may be competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  Therefore, the Veteran's claims that his current left knee disability was etiologically related to service or to his service-connected right knee disability are outweighed by the competent and probative medical opinion.  See Barr, 21 Vet. App. 303; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). 

The Board gives credence and weight to the VA examiner's opinions as they were rendered after an evaluation of the Veteran, review of the Veteran's history, and consideration of medical principles by a licensed medical professional.  Therefore a nexus between service or the service-connected right knee disability and the Veteran's left knee disability cannot be established, and the claims fail on Hickson element (3). 

With regards to presumptive service connection, the weight of the evidence shows no chronic symptoms of arthritis of the left knee during service, no continuous symptoms of arthritis since service, and that arthritis of the left knee did not manifest to a compensable degree within one year of service.  To this point, service treatment records are absent for any showing of chronic diagnoses as one note of left knee strain was shown, and the first mention of DJD in the record is not until years after service.  As such, presumptive service connection is not warranted.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).



Analysis - Gastrointestinal Disability 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  An unlisted disability will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20 (2016).  

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Pursuant to 38 C.F.R. § 4.113  (2016), certain diseases of the digestive system, "particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition."  Consequently, certain coexisting diseases in this area "do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14 ."  Id.  

The Veteran gastrointestinal disability was rated under Diagnostic Codes 7399-7346 prior to March 12, 2012, and under Diagnostic Codes 7346-7319 thereafter. 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Id.

Under 38 C.F.R. § 4.114 , ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 

Under Diagnostic Code 7319, a 10 percent rating is assigned for moderate IBS with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is warranted for severe IBS with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114.

GERD is rated as analogous to hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under Diagnostic Code 7346, a 10 percent rating is assigned for hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity. 

A 30 percent evaluation contemplates hiatal hernia manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. 

A 60 percent rating is assigned for hiatal hernia manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In Fenderson v. West, 12 Vet. App. 119, 126  (1999), the United States Court of Appeals for Veterans Claims (Court) noted that where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.   

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  For an initial rating, the effective date for service connection is used if not on appeal.  Id.  As this claim for an increased rating is an initial rating, and the Veteran has not appealed the effective date, the Board has considered all evidence for an increased rating from the effective date of December 2010 to the present.

VA treatment records in October 2011 showed reports of reflux, abdominal bloating after eating lasting two to four hours, increased gas, and pain.

As noted above, service connection for IBS was granted effective March 12, 2012.

In his formal appeal in March 2012, the Veteran stated that he experiences epigastric distress, regurgitation, and heartburn every day.  He stated that the heartburn felt like a heart attack.  He also had blood in his vomit and pain.  

The Veteran was afforded a VA examination in September 2012 in which his symptoms were noted to include right upper quadrant abdominal pain, a burning sensation in the mid chest that radiated up into his throat, pain in the front of both shoulders and in the upper back between the shoulders.  His symptoms were well-controlled with medication, although he had difficulty swallowing on an episodic basis, about one to two times per month.  The examiner noted that the Veteran had not lost weight but in fact gained about 30 pounds over the last year.  His treatment plan included taking continuous medication.  The examiner noted that the Veteran's esophageal conditions did not impact his ability to work.

The Veteran submitted a statement in June 2013 that he was on a light diet due to his GERD, and he had a special pillow made to help him sleep at night.  He also noted that acid irritated his stomach, and he had pain in his chest.

The Veteran testified before the undersigned in June 2013 as to his GERD causing pain that was all-consuming once a month, sleep disturbances, burning in his chest, pain in his shoulders and middle of his back, getting a special pillow made for sleeping, and taking medication.

The Veteran was afforded a VA examination in June 2013 in which he reported problems with daily bloating, gas, and gas pain described as a cramping sensation.  He complained of diarrhea episodes described as loose-soft stools, occurring once a day for four days a week.  Symptoms were noted to include abdominal distension, nausea four times a week, and frequent episodes of bowel disturbances.  Weight loss was not found.  The examiner noted that the Veteran's intestinal condition did not impact his ability to work.

The Veteran's spouse submitted a statement in June 2013, attesting to his complaints of pain in his chest, abdomen, and back; vomiting of blood; burning in his chest, abdomen, and throat; inability to sleep or stay asleep, resulting in emergency room and Army hospital visits.  The Veteran's spouse noted that he took medication for this condition every day.

In his September 2013 notice of disagreement, the Veteran stated that his GERD was productive of symptoms including pain, abdominal discomfort, and anxiety which significantly limited his activities. 

The Veteran was afforded a VA examination in November 2014 in which symptoms were noted to include soft not watery diarrhea stools two to three times a week, persistently recurrent epigastric distress, reflux, regurgitation, substernal pain, and nausea for 10 days or more four times a year.  His treatment plan included taking continuous medication.  Weight loss was not found.  The Veteran denied any effects on employment, and the VA examiner noted that the conditions did not impact his ability to work.  

Based upon review of the evidence of record, the Board finds that an evaluation under Diagnostic Code 7346 is appropriate in this case where the Veteran's predominant disability picture due his gastrointestinal disabilities is described under that Diagnostic Code. 

The Board finds that the criteria for a higher 30 percent rating under Diagnostic Code 7346 have not been met or more nearly approximated for GERD with bile acid gastritis from December 6, 2010, to March 12, 2012, as the Veteran's gastrointestinal disability was not shown to be productive of considerable impairment of health.  See 38 C.F.R. § 4.114.  From December 6, 2010, to March 12, 2012, the Veteran's service-connected GERD with bile acid gastritis was characterized by chronic abdominal pain, reflux, and bloating but was not manifested by dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  As such, a 30 percent rating is not warranted from December 6, 2010, to March 12, 2012.

Nor is a higher rating than 30 percent warranted under Diagnostic Code 7346 since March 12, 2012, as the evidence does not show material weight loss, melena with moderate anemia; or other symptom combinations productive of severe impairment of health such as to satisfy the criteria for a 60 percent.  For example, the aforementioned VA examiners stated that the gastrointestinal disability did not affect the Veteran's ability to work.  In sum, after reviewing all the pertinent medical and lay evidence, the Board finds that the preponderance of the probative medical evidence and lay evidence does not show symptoms productive of severe impairment of health when viewed in total.  As such, a 60 percent rating at any time since the initial grant of service connection is not warranted.


Extraschedular Rating and TDIU

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321 (b) (1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b) (1) (2016).

The first step in the inquiry is to determine whether "the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 
22 Vet. App. 111, 115 (2008); see Sowers v. McDonald, 27 Vet. App. 472, 478   (2016) ("The rating schedule must be deemed inadequate before extraschedular consideration is warranted.").  "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.

If the adjudicator determines that the available schedular ratings are inadequate, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Then, if the first two steps have been satisfied, the adjudicator must refer the claim to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether an extraschedular rating is warranted.  Id.  

The Board finds that for the entire rating period, the symptomatology and impairment caused by the Veteran's gastrointestinal disability is adequately contemplated by the schedular rating criteria, and referral extraschedular evaluation is not warranted.  VA examinations show that the Veteran's GERD with bile acid gastritis and IBS did not result in occupational or functional impairment.  Higher percent evaluations are available under rating criteria for evaluating his disability, which was not shown in this case.  The Board finds that the rating criteria considers the presence of reported symptoms of pain, regurgitation, pyrosis, accompanied by substernal or shoulder pain, hematemesis, diarrhea, and frequent episodes of bowel disturbances.  Accordingly, the Board finds that the level of severity of the Veteran's GERD with bile acid gastritis and IBS is contemplated by his assigned ratings.  Moreover, the Board does not find other symptom combinations productive of severe impairment of health even with symptoms reported that are not specifically listed in the rating criteria, such as sleep disturbances.  For these reasons, the Board finds that for the entire rating period on appeal, the symptomatology and impairment caused by a service-connected GERD with bile acid gastritis and IBS is specifically and adequately contemplated by the schedular rating criteria.

In the absence of exceptional factors associated with gastrointestinal disability, the Board finds that the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b) (1) are not met.  See Bagwell, 9 Vet. App. 337; Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-66.  In this case, there is no evidence or argument that the combined schedular rating fails to contemplate the combined level of the service-connected disabilities.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record).  Referral for consideration of a combined extraschedular rating is not warranted.

Moreover, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not asserted unemployability as a result of his service-connected disabilities.  As such, the Board finds that Rice is inapplicable in this case.


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to an initial disability evaluation in excess of 10 percent for GERD with bile acid gastritis from December 6, 2010, to March 12, 2012, is denied. 

Entitlement to a disability evaluation in excess of 30 percent for GERD with bile acid gastritis and IBS from March 12, 2012, is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


